Case: 18-50166         Document: 00514928812       Page: 1     Date Filed: 04/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                     No. 18-50166
                                                                                     FILED
                                                                                 April 24, 2019
                                   Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
BILLY R. MELOT,

                                                  Petitioner - Appellant
v.

J. S. WILLIS, Warden,

                                                  Respondent - Appellee


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 3:17-CV-76


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Billy R. Melot, federal prisoner # 51537-051 and proceeding pro se,
challenges the district court’s judgment granting respondent’s motion to
dismiss or, alternatively, for summary judgment, and dismissing Melot’s 28
U.S.C. § 2241 petition. That petition disputed the imposition and collection of
restitution    for    his    conviction   for:   attempted      interference      with         the
administration of internal revenue laws, in violation of 26 U.S.C. § 7212(a);
attempt to evade or defeat tax, in violation of 26 U.S.C. § 7201; six counts of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-50166     Document: 00514928812       Page: 2   Date Filed: 04/24/2019


                                    No. 18-50166

willful failure to file, in violation of 26 U.S.C. § 7203; and seven counts of false
statements to the United States Department of Agriculture (USDA), in
violation of 15 U.S.C. § 714m(a).
      Following his conviction, Melot was ordered to pay restitution in the
amount of $18,469,998.51 to the Internal Revenue Service (IRS) and $226,526
to the USDA. These payments were due “[i]n full immediately”, including
“during the period of imprisonment”, and were to be made in payments of no
less than $1,000 a month to the IRS and $200 a month to the USDA.
      Melot challenges the district court’s determination that he failed to
exhaust his administrative remedies. The dismissal of a § 2241 petition for
failure to exhaust administrative remedies is reviewed for abuse of discretion.
Hinojosa v. Horn, 896 F.3d 305, 314 (5th Cir. 2018) (citation omitted). Melot
contends the record establishes: he made several attempts to fully exhaust his
administrative remedies; and he was told by the prison administration no
remedies were available, and his claims were being rejected. However, the
record establishes Melot did not properly complete the administrative-remedy
process, and he withdrew his administrative-remedy request. See 28 C.F.R.
§§ 542.13–.17.
      Moreover, the record does not support his conclusory assertion that he
was told by the prison administration no remedies were available, and he has
not otherwise shown there were any extraordinary circumstances entitling him
to an exception to the exhaustion requirement. See Hinojosa, 896 F.3d at 314;
Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (citation omitted). Accordingly,
the district court did not abuse its discretion in determining he failed to
exhaust his administrative remedies.         See Gallegos-Hernandez v. United
States, 688 F.3d 190, 194 (5th Cir. 2012) (citing Fuller, 11 F.3d at 62).




                                         2
    Case: 18-50166    Document: 00514928812     Page: 3   Date Filed: 04/24/2019


                                 No. 18-50166

      Because Melot failed to exhaust his administrative remedies, we need
not reach the other issues he raises.
      AFFIRMED.




                                        3